Citation Nr: 1234223	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-14 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 2007 for the grant of service connection for left lower extremity peripheral neuropathy.

2.  Entitlement to an effective date earlier than May 24, 2007 for the grant of service connection for right lower extremity peripheral neuropathy.

3.  Entitlement to an effective date earlier than August 2, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision issued by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claims for service connection for peripheral neuropathy in the right and left lower extremities.  An initial rating was assigned for each extremity, effective May 24, 2007.  

In addition, the Veteran appeals from a June 2011 rating decision which, in pertinent part, granted his claim for service connection for PTSD.  An initial rating was assigned, effective August 2, 2010.

A review of the Virtual VA paperless claims processing system does not reveal additional documents pertinent to the present appeals.

The Veteran testified before the undersigned at an August 2012 Central Office hearing.  A hearing transcript has been associated with the claims file.

By way of a June 2011 rating decision, the RO granted the Veteran's claim for service connection for bilateral upper extremity peripheral neuropathy and assigned initial ratings for each effective August 2, 2010.  In July 2011, the Veteran filed a notice of disagreement (NOD) objecting to the assigned effective date, and asserting that the effective date should go back to March 29, 2005.  An April 2012 Statement of the Case reflects that the RO granted an earlier effective date back to May 24, 2007.  While this decision represents only a partial grant of the Veteran's request to backdate the benefit to March 29, 2005, the Veteran did not submit a timely VA Form 9 indicating that he wished to continue his appeal, and the matters involving entitlement to an earlier effective date than March 29, 2005 for the award of service connection for the right and left upper extremity peripheral neuropathy is not before the Board.  

In August 2012, subsequent to the issuance of the April 2012 statement of the case (SOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence, however, was duplicative of evidence already contained in the claims file and had been considered in the April 2012 SOC.  

The issue of whether there was clear and unmistakable error in a September 2005 rating decision which denied the Veteran's claim for service connection for peripheral neuropathy was raised by the Veteran's representative during the August 2012 hearing.  This issue not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The issue of entitlement to an effective date earlier than August 2, 2010 for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection for diabetes on April 8, 2005.

2.  The Veteran's inferred claim for service connection for peripheral neuropathy was denied in an unappealed September 2005 rating decision.

3.  Prior to May 24, 2007, there is no communication or correspondence from the Veteran which, even liberally, could be interpreted as a claim for service connection for peripheral neuropathy.

CONCLUSION OF LAW

The criteria for an effective date prior to May 24, 2007 for the award of service connection for peripheral neuropathy of the right and left lower extremities are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The Board notes that the Veteran's claim will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 

Earlier Effective Date Statutes and Regulations

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i) (Emphasis Added).

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157. 

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 


Earlier Effective Date Claim

The Veteran contends that the effective date for the award of service connection for peripheral neuropathy of the right and left lower extremities should be in April 2005, the date of his original claim.  He argues that his August 2005 VA examination was inadequate and that the objective of this examination was unclear.

On April 8, 2005, the Veteran filed a formal claim for service connection for adult onset diabetes, type II.  By way of a July 2005 rating decision, the RO granted service connection for this disability, but deferred a decision as to the inferred claim for service connection for peripheral neuropathy.  Through a September 2005 rating decision, the RO later denied this claim as the evidence of record did not establish that such a disability was related to the Veteran's service or his service connected diabetes mellitus.  The record does not suggest, and the Veteran has not alleged, that he appealed this September 2005 rating decision.

The Veteran filed a new claim for service connection for peripheral neuropathy in the lower extremities on May 24, 2007.

During an August 2012 hearing, the Veteran testified that he originally filed a claim for service connection for peripheral neuropathy in May or June of 2005, as his private physician had performed electromyography (EMG) testing that documented such a disability.  He subsequently sought out treatment at VA.  He did not understand that the VA examination conducted during the course of his original claim for service connection for diabetes mellitus, included an examination for his peripheral neuropathy, and he waited for such an examination to be scheduled.  He eventually refilled his claim.

VA treatment records dated between September 2005 and May 2007 document treatment for a variety of disabilities, including peripheral neuropathy.

The Veteran has stated that he did not file a NOD objecting to the September 2005 rating decision and that he did not file a request to reopen his claim prior to May 24, 2007. 

VA treatment records, including an October 2005 initial visit, contained assessments of peripheral neuropathy and documented treatment for this disability.  However, these treatment records do not indicate any intent or desire to seek or claim any VA benefit or disability compensation.  The mere presence of medical evidence in the record does not establish an intent on the part of the Veteran to seek service connection for the benefit in question.   Brannon, supra.  While the Board must interpret the Veteran's submissions broadly, it is not required to conjure up issues that were not raised by a veteran.  Id.  The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See 38 C.F.R. § 3.155; See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim); Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits). 

Mere treatment alone does not express a belief in entitlement to a VA benefit or otherwise express an intent to claim a VA benefit.  Rather, the mere fact of treatment has no definitive bearing, as there is no law or regulation which permits the mere existence of disability for which service connection is later claimed, to be a determinative point in the matter of the effective date to be assigned once service connection is ultimately granted.  The unappealed September 2005 rating decision which denied service connection for the disabilities at issue became final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a). 

By statute and regulation, the effective date for service connection based on a reopened claim cannot be the date of receipt of an original claim that was previously denied.  Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Prior denials of service connection by an RO are a bar to an earlier effective date for service connection for the disabilities herein at issue prior to or as of the dates of the rating decisions (in the absence of CUE, a claim which the Board is referring to the RO for initial consideration).  See, e.g. 38 U.S.C. § 5109A and 38 C.F.R. § 3.105(a).  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).   

No effective date for the grant of service connection for peripheral neuropathy in the bilateral lower extremities earlier than May 24, 2007 is assignable and the Veteran's claims for an earlier effective date must be denied.  Where, as here, the law and not the evidence is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis, supra.


ORDER

Entitlement to an effective date earlier than May 24, 2007 for the grant of service connection for left lower extremity peripheral neuropathy is denied.

Entitlement to an effective date earlier than May 24, 2007 for the grant of service connection for right lower extremity peripheral neuropathy is denied.


REMAND

By way of a June 2011 rating decision, the RO awarded the Veteran service connection and a 70 percent rating for PTSD, effective August 2, 2010.  In July 2011, the Veteran indicated that he disagreed with the effective date assigned and argued that the appropriate effective date was June 18, 2008.  A Statement of the Case addressing this appeal has not been issued.  The Board is required to remand this claim to allow such a Statement of the Case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should consider the claim for an effective date earlier than August 2, 2010 for the grant of service connection and a 70 percent rating for PTSD.  If the claim is not granted, a Statement of the Case shall be issued addressing these claims.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


